Citation Nr: 0844397	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1971.  

The matter of service connection for peripheral neuropathy 
came before the Board of Veterans' Appeals (Board) on appeal 
of an April 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in May 2006.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran in a Report of Contact with the Board in November 
2008 indicated that he wanted a rating higher than 10 percent 
that was assigned for peripheral neuropathy in May 2007.  
This matter is referred to the RO. 


FINDING OF FACT

In May 2007, prior to the promulgation of a decision in the 
appeal, the RO granted service connection for peripheral 
neuropathy.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met on the issue of entitlement to service connection for 
peripheral neuropathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the Introduction, in an April 2003 rating 
decision, the RO denied service connection for peripheral 
neuropathy.  In a May 2007 rating decision, the RO granted 
service connection for peripheral neuropathy.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal on this 
matter and the issue of service connection for peripheral 
neuropathy is dismissed.


ORDER

The issue of service connection for peripheral neuropathy is 
dismissed.





_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


